         Case 1:21-cv-00198-RKE Document 42                   Filed 06/21/21      Page 1 of 1




              UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
GLOBAL ALUMINUM DISTRIBUTOR LLC,           :
                                           :
                  Plaintiff,               :
                                           :
      v.                                   : Before: Richard K. Eaton, Judge
                                           :
UNITED STATES,                             : Consol. Court No. 21-00198
                                           :
                  Defendant,               :
                                           :
      and                                  :
                                           :
TA CHEN INTERNATIONAL, INC.,               :
                                           :
                  Defendant-Intervenor.    :
__________________________________________:

                                                ORDER


        Upon consideration of the partial consent motion to intervene pursuant to Rule 24 of

Kingtom Aluminio S.R.L. (“Kingtom”), ECF No. 20, and Defendant-Intervenor’s response

thereto, ECF No. 31, it is hereby

        ORDERED that the motion is denied because Kingtom has failed to establish that its

business interest in continuing to sell its aluminum extrusions to the plaintiff importers in this case

without duties is an “interest relating to the property or transaction that is the subject of the action,”

as required for intervention as a matter of right under Rule 24(a); nor does Kingtom have a “claim

or defense that shares with the main action a common question of law or fact,” as required for

permissive intervention under Rule 24(b).

                                                                              /s/ Richard K. Eaton
                                                                            Richard K. Eaton, Judge

Dated: June 21, 2021
       New York, New York
